Citation Nr: 1736983	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-12 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 and from January 1964 to December 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, but not total social impairment.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 70 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

The Veteran contends that the disability rating assigned for PTSD does not accurately compensate the severity of PTSD.  The present claim for an increased rating arises from service connection for PTSD that was originally granted in an August 2011 rating decision.  

In a March 2011 statement, the Veteran stated that due to traumatic events in Vietnam, he spent a lifetime being despondent, angry, withdrawn, hypervigilant, easily panicked by loud noises or large groups, untrusting of most people, and isolated.  The Veteran reported he was being treated with antidepressants, but that he still suffered from angry rants, depression, nightmares, and suicidal thoughts.  He reported that he had attempted suicide three times.  The Veteran described his relationship with his children as strained, as two of the four did not speak with him.  The Veteran reported his symptoms led to divorce in his first marriage.

In April 2011 lay statements from three of the Veteran's children, the Veteran was described as irritable, distant, and sad, specifically when the issue of the military came up.  He was also described as having crying spells, and suicidal thoughts.  The children recalled instances of physical violence and constant fighting at home, especially when the Veteran had been drinking.  The Veteran's son stated the Veteran turned to alcohol to deal with his problems.

At a May 2011 VA examination, the Veteran reported ongoing depression, and anxiety.  The Veteran also reported he had attempted suicide three times after service, most recently in 1999.  On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Speech, thought process, and thought content were unremarkable.  The Veteran's attitude was cooperative, and his affect was depressed.  The examiner noted that the Veteran sobbed during portions of the interview.  The Veteran did not experience delusions, obsessive or ritualistic behaviors, or panic attacks.  The Veteran reported no homicidal or suicidal ideations.  The examiner noted that the PTSD led to symptoms including intrusive memories, nightmares, physical reactions to things that reminded the Veteran of the military, loss of interest in activities, feelings of detachment from others, sleep impairment, irritability, hypervigilance, and exaggerated startle response.  The Veteran also had symptoms of depression, which included regular crying spells and depressed mood.  The Veteran had significant problems interacting with family members, and continued to have problems with his relationship with his children.  The Veteran was divorced, but was currently in a relationship.  The examiner noted the Veteran had previously been dependent on alcohol, however was sober for two years.  The examiner diagnosed PTSD, depressive disorder, and alcohol dependence, in remission.  The examiner assigned a GAF of 65.  The examiner opined that symptoms of PTSD resulted in occupational and social impairment with reduced reliability and productivity, but not total occupational and social impairment.  

January 2012 VA medical records indicate that the Veteran reported a long history of depression, with three suicide attempts.  The Veteran denied suicidal ideation at that time, but admitted to having recent suicidal thoughts.  On examination, the Veteran was oriented to time, place, and person.  His mood and affect were appropriate to thought content.  His speech volume, rate, rhythm, and intensity were appropriate.

In a March 2012 private medical letter, the Veteran was noted to suffer from PTSD symptoms including insomnia, nightmares, interpersonal problems with his partner, depression, anxiety, worsening anger issues, strained interactions with others, and isolation.  The Veteran felt alone and abandoned when people in his immediate circle did not respond to his needs. 

April 2012 VA medical records indicate the Veteran reported increased depression, and feeling very sensitive and emotional.  The examiner noted the Veteran became very tearful in the interview.  The Veteran reported he did not shave or shower when he felt depressed.  He experienced sleep impairment in the form of nightmares, and insomnia.  On examination, the Veteran was neat and clean in appearance.  His attitude was cooperative.  Speech rate and rhythm were normal.  The Veteran's mood was depressed.  He denied any suicidal or homicidal ideations at that time.  He did not experience delusions or hallucinations.  The examiner assigned a GAF of 55.

In VA medical records from August and September 2012, the Veteran reported increased depression with thoughts of suicide.  The Veteran stated problems sleeping, and not seeing his girlfriend as much as he wanted to, were making him feel depressed.  The Veteran had plans to ask his girlfriend to marry him, and because of this had no intent to commit suicide.  On examination, his appearance was neat and clean, and behavior was friendly and cooperative.  Speech and thought process were normal.  The Veteran's mood was dysphoric, and affect appropriate with full range.  The Veteran denied hallucinations or delusions.  The examiner diagnosed PTSD and major depression, and assigned a GAF of 40.

In a March 2013 statement, the Veteran reported he had no friends or neighbors that he associated with, and that the only people he saw were at Alcoholics Anonymous (AA) meetings.  He stated he had almost continuous hallucinations regarding his Vietnam experience, and sometimes could not leave his home for days.  He believed he was a persistent danger to himself and to others.  The Veteran also reported he would go days before realizing his hygiene was suffering.

At a July 2013 examination, the Veteran reported symptoms including loss of interest, irritability, sleep difficulties, isolative behaviors, and concentration difficulties.  The Veteran stated he would never be able to let go of Vietnam, always sat with his back to the wall, and slept with his gun in reach.  The examiner noted additional symptoms, including depressed mood, anxiety, disturbances of motivation and mood, difficulty establishing and maintaining effective relationships, suicidal ideation, neglect of personal appearance and hygiene, irritability or outbursts of anger, hyper vigilance and exaggerated startle response.  The examiner diagnosed PTSD, depressive disorder, and alcohol dependence, in full remission, and assigned a GAF of 55.  The examiner opined that the PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood, but not total impairment.  The examiner noted that the Veteran was engaged to be married, and described his relationship as great.  The Veteran also stated he went to AA meetings and spoke with people there, and reported he was one of the commanders of the Travis County Honor Guard.  

In VA medical records dated August and September 2013, the Veteran reported increased symptoms of depression and increased thoughts of suicide, with no intent or plan.  On examination, the Veteran's appearance was well-groomed, his behavior was friendly and cooperative, and his speech was normal.  Mood was dysphoric, and affect was appropriate with full range.  The Veteran denied hallucinations, and there was no evidence of delusions.  The examiner assigned a GAF of 45.

In VA medical records from October 2013 through August 2014, the Veteran continued to experience symptoms including depressed mood, nightmares, and sleep impairment, however reported overall improvement in mood, and remission of suicidal thoughts.  Examiners noted symptoms were present, but that the Veteran was stable.  The Veteran continued to progress in his relationship with his fiancée, and had plans to marry soon.  On examination, the Veteran's appearance was well-groomed, his behavior was friendly and cooperative, and his speech was normal.  Mood was dysphoric, and affect was appropriate with full range.  The Veteran denied hallucinations, and there was no evidence of delusions.  The examiners assigned a GAF of 50.

Based upon the outpatient treatment records, and the VA examination reports, the Board finds that the evidence does not support the assignment of a rating greater than 70 percent.  The medical examiners expressly opined that the Veteran did not have total occupational and social impairment due to PTSD symptoms.  These opinions are supported by the record, which indicates that the Veteran had deficiencies in most areas, to include social impairment that was severe, but less than total.  The Veteran is already in receipt of a TDIU rating for the entire period on appeal, indicating an inability to secure or follow gainful employment. 

In considering whether the Veteran is entitled to a higher rating, the Board has carefully considered the contentions and assertions that psychiatric disability is of such severity so as to warrant a 100 percent schedular rating for the entire appeal period.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as depression, irritability, and nightmares, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders.  The Board finds that total occupational and social impairment due to PTSD symptoms is not shown as the Veteran is shown to have maintained a romantic relationship, which a March 2017 form indicates led to marriage.  The Veteran also maintained a relationship with two of his children, and reported talking to others at AA meetings, and participating in a local Honor Guard.  This precludes a finding of total social impairment.  Therefore, as both total occupational and social impairment is required for a 100 percent schedular rating, the Board finds that a 100 percent schedular rating is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD, and the claim for an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  


ORDER

Entitlement to a rating for PTSD greater than 70 percent is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


